UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported):August 9, 2007 MICROTEK MEDICAL HOLDINGS, INC. (Exact name of registrant as specified in its charter) Georgia 0-24866 58-1746149 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 13000 Deerfield Parkway, Suite 300, Alpharetta, Georgia30004 (Address of principal executive office) (zip code) Registrant's telephone number, including area code:(678) 896-4400 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02Results of Operations and Financial Condition. On August 9, 2007, Microtek Medical Holdings, Inc. (the “Company”) issued a press release announcing its operating results for the quarter and six months ended June 30, 2007.This press release is attached as Exhibit 99.1 to this report and is incorporated herein by reference. Item 9.01Financial Statements and Exhibits. (a)Financial statements of businesses acquired. N/A (b)Pro forma financial information. N/A (c)Shell company transactions. N/A (d)Exhibits. Exhibit Number Description 99.1 Press release dated August 9, 2007, announcing the Company’s operating results for the quarter and six months ended June 30, 2007 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Company has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. MICROTEK MEDICAL HOLDINGS, INC. Date:August 9, 2007 By:/s/ Dan R. Lee Dan R. Lee, Chairman, President and Chief Executive Officer By:/s/ Roger G. Wilson Roger G. Wilson, Chief Financial Officer 3 EXHIBIT INDEX Exhibit Number Description 99.1 Press release dated August 9, 2007, announcing the Company’s operating results for the quarter and six months ended June 30, 2007 4
